MEMORANDUM **
Henry Ekeh appeals pro se from the district court’s order denying his motion pursuant to Federal Rule of Criminal Procedure 41 for return of property seized pursuant to the execution of a search warrant in a criminal investigation. We have jurisdiction under 28 U.S.C. § 1291, and we affirm the district court.
Ekeh has not shown that the district court abused its discretion by granting the United States’ ex parte application for additional time to file a response to his Rule 41 motion, by denying Ekeh’s motion for summary judgment, or by failing to hold an evidentiary hearing. See Fed.R.Civ.P. 6(b)(2); see also United States v. Koon, 34 F.3d 1416, 1439 (9th Cir.1994), rev’d in part on other grounds, 518 U.S. 81, 116 S.Ct. 2035, 135 L.Ed.2d 392 (1996).
We also affirm the district court’s denial of Ekeh’s Rule 41 motion. See United States v. Hickok, 481 F.2d 377, 378 (9th Cir.1973) (internal citations and quotations omitted).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.